DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. US 20190220742 A1) in view of Ferdman et al. (US 20190220734 A1).

Regarding claim 1, Kuo teaches an apparatus for processing a neural network (Kuo, Fig. 1 and Par. 12) comprising: 
(Kuo, Fig. 1 and Pars. 18-19, 26), a first tile at least partially overlapping a second tile (Kuo, Par. 21); 
a weights memory configured to store information (Kuo, Fig. 4, Buf_WG 420 and Par. 34) associated with a plurality of convolutional layers of a neural network (Kuo, Fig. 5, convolution engine and Par. 25), neural network including at least two pooling layers (Kuo, Fig. 5, pool engine and Par. 25); and 
combine, as combined information, information from associated with said image memory and the weight information associated with said weights memory (Kuo, Fig. 5 and Par. 40, convolving (i.e. combine));
generate an output map based at least in part on the combined information (Kuo, Fig. 5 and Pars. 40, produce an output or intermediate tile (i.e. output map); and
write said output map to said image memory (Kuo, Fig. 1 and Par. 26);
 identify map values associated with a boundary of an output map for a given first pooling layer of said neural network after a first pooling layer and before a last pooling layer for use in processing a subsequent image tile (Kuo, Figs. 5-6 and Pars. 42-44, boundary tile portions or boundary data (i.e. map values associated with a boundary of an output map)); and 
combine said map values from a previously processed image tile with input map information from said image memory and said weight information from said weights memory when Atty/Agent: Tyrone A. Taitchgenerating an output map for a second pooling layer of said neural network following said given layer (Kuo, pooling engine 113 then performs pooling operations on t1, which is formed by combining a reduced-sized t1 (i.e. input map information) and a boundary data portion 620 (i.e. said map values) that have been previously processed (Kuo, Fig. 6 and Pars. 42-44) to/when generate/form t1 (t1 i.e. output map) for next sequence layer t2).

In the same field of endeavor, Ferdman teaches the apparatus further comprising: a layer processing engine (Ferdman, Fig. 5, compute unit) configured to: combine, as combined information, information from associated with said image memory and the weight information associated with said weights memory (Ferdman, Fig. 4 and Pars. 106-107).  Ferdman further teaches a convolution layer along with a pooling engine at each layer (Ferdman, Fig. 1 and Par. 49) for performing the operations at each layer (Ferdman, Figs. 3-5).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Ferdman into Kuo in order to save energy and/or saving computing memory during network training for CNN implementations (Ferdman, Par. 10).

Regarding claim 2, the combination of Kuo and Ferdman teaches previous claim.  The combination of Kuo and Ferdman further teaches an apparatus according to claim 1 wherein said neural network comprises at least four convolutional layers, each followed by a pooling layer (Ferdman, Fig. 5 and Pars. 49, 52-53, 57, while only three convolutional layers are shown in FIG. 1B and FIG. 1C for illustrative purposes, the convolutional neural network 100 includes a plurality of additional convolutional layers).

Regarding claim 3, the combination of Kuo and Ferdman teaches previous claim.  The combination of Kuo and Ferdman further teaches an apparatus according to claim 1 wherein said map values comprise one or more of: two columns of output values; and two rows of output values from adjacent said boundary of said output map (Kuo, Fig. 6 and Pars. 43-44, 620 and 630 are boundary tile portions or boundary data). 

Regarding claim 4, the combination of Kuo and Ferdman teaches previous claim.  The combination of Kuo and Ferdman further teaches an apparatus according to claim 1 wherein an image is read from a top corner, left-to-right, row-by-row (Kuo, Fig. 6) and wherein said map values are from adjacent one or more of: a right boundary (Kuo, Fig. 6 and Pars. 43-44, boundary tile portion 630); and a bottom boundary of an output map (Kuo, Fig. 6 and Pars. 43-44  ) and wherein said output map values from a previously processed image tile combined with said information from said image memory are from adjacent one or more of: a left boundary; and a top boundary of an input map for an image tile being processed (Kuo, Figs. 5-6 and Pars. 42-44, history engine 180 loads a t1 portion (i.e. top boundary) and a t3 portion (which, shown in a cross-hatched line pattern, belong to previously-processed tiles t1 and t3, respectively) to form t4).

Regarding claim 8, system of claim 8 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the system of claim 8.

Regarding claim 9, system of claim 9 is performed by the apparatus of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (apparatus) for the system of claim 9.

Regarding claim 10, system of claim 10 is performed by the apparatus of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (apparatus) for the system of claim 10.

Regarding claim 11, system of claim 11 is performed by the apparatus of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (apparatus) for the system of claim 11.

Regarding claim 14, the combination of Kuo and Ferdman teaches previous claim.  The combination of Kuo and Ferdman further teaches the system of claim 8, wherein the first tile at least partially overlapping the second tile comprises a horizontal overlap or vertical overlap (Kuo, Fig. 6).

Regarding claim 16, method of claim 16 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the method of claim 16.
Regarding claim 17, method of claim 17 is performed by the apparatus of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (apparatus) for the method of claim 17.
Regarding claim 18, method of claim 18 is performed by the apparatus of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (apparatus) for the method of claim 18.
Regarding claim 19, method of claim 19 is performed by the apparatus of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (apparatus) for the method of claim 19.


Claims 5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. US 20190220742 A1) in view of Ferdman et al. (US 20190220734 A1) and in further view of Symeonidis et al. (US 20180250744 A1).

Regarding claim 5, the combination of Kuo and Ferdman teaches previous claim.
However, the combination of Kuo and Ferdman further teaches an apparatus according to claim 1 wherein each image tile overlaps a previous image tile by not more than 25%. 
In the same field of endeavor, Symeonidis teaches adjacent tiles in a row overlap by at least about five percent (Symeonidis, Par. 76).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Symeonidis into the combination of Kuo and Ferdman in order to produce 3D models of the scanned object (Symeonidis, Par. 4).

Regarding claim 12, system of claim12 is performed by the apparatus of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (apparatus) for the system of claim 12.

Regarding claim 20, method of claim 20 is performed by the apparatus of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (apparatus) for the method of claim 20.


Claims 6, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. US 20190220742 A1) in view of Ferdman et al. (US 20190220734 A1) and in further view of Pieter et al. (US 20200410633 A1).

Regarding claim 6, the combination of Kuo and Ferdman teaches previous claim.
However, the combination of Kuo and Ferdman further teaches an apparatus according to claim 1 wherein each image comprises 256.times.256 pixels and wherein said image is written to said image memory in 25 64.times.64 pixel tiles. 
In the same field of endeavor, Pieter teaches such feature (Pieter, Par. 68).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Pieter into the combination of Kuo and Ferdman in order to better scaling of the computational load of the predictions on the computer system (Pieter, Par. 9).

Regarding claim 13, system of claim 13 is performed by the apparatus of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (apparatus) for the system of claim 13.

Regarding claim 21, method of claim 21 is performed by the apparatus of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (apparatus) for the method of claim 21.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. US 20190220742 A1) in view of Ferdman et al. (US 20190220734 A1) and in further view of Lee et al. (US 20190171930 A1).

Regarding claim 15, the combination of Kuo and Ferdman teaches previous claim.
However, the combination of Kuo and Ferdman fails to teach the combination of Kuo and Ferdman further teaches the system of claim 8, wherein a first number of pixels associated with the pooling layer is greater than a second number of pixels associated with the second pooling layer.
In the same field of endeavor, Lee teach such feature (Lee, Fig. 1, subsampling (i.e. pooling)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lee into the combination of Kuo and Ferdman in order to processing a convolution operation in a neural network (Lee, Abstract).


Response to Arguments
Applicant Remark
Examiner Response




The Examiner respectfully disagrees.

The limitation "determining an error between a first portion of the supplemental data and a second portion of the road mesh, the first portion and the second portion being associated with a same region of the real environment," "adjusting at least one of the supplemental data or the road mesh to reduce the error," and "associating the supplemental data with the simulated environment to supplement the simulated environment as a modified simulated environment," was not discussed in the interview.

During the interview, the Examiner indicated that with the amendment proposed as indicated in the “Miscellaneous Internal Document” 4/21/2021 which reflecting the claim amendment submitted on 04/19/2021 overcome the previous rejection, further reconsideration on cited prior art and/or new search for new prior art is required upon filing.  

After further consideration and search, the combination Kuo and Ferdman reads on the amended independent claim 1 (as well as new independent claims 8 and 16).  Thus, a new rejection is cited (See above rejection).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shibata (US 20200293813 A1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/               Primary Examiner, Art Unit 2648  
5/13/2021